FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES AVIATION                   
UNDERWRITERS INC., a New York
corporation, individually and on
behalf of United States Aircraft
Insurance Group,
                 Plaintiff-Appellant,
                 v.                             No. 11-35440
NABTESCO CORPORATION, a Japanese                 D.C. No.
                                             2:10-CV-00821-TSZ
company formerly known as TS
Corporation formerly known as                     OPINION
Teijin Seiki Company LTD;
NABTESCO AEROSPACE INC., a
Washington corporation formerly
known as Teijin Seiki America
Inc.,
              Defendants-Appellees.
                                         
        Appeal from the United States District Court
          for the Western District of Washington
      Thomas S. Zilly, Senior District Judge, Presiding

                   Submitted April 11, 2012*
                      Seattle, Washington

                     Filed October 2, 2012




  *The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                               11963
11964 UNITED STATES AVIATION UNDERWRITERS v. NABTESCO
     Before: Procter Hug, Jr., Dorothy W. Nelson, and
          Consuelo M. Callahan, Circuit Judges.

                 Opinion by Judge Nelson
11966 UNITED STATES AVIATION UNDERWRITERS v. NABTESCO




                         COUNSEL

Jon A. Kodani, Jeffrey J. Williams, Law Offices of Jon A.
Kodani, Santa Monica, California, for the plaintiff-appellant.

Christopher S. Hickey, James W. Hunt, Fitzpatrick & Hunt,
Tucker, Collier, Pagano, Aubert, LLP, Los Angeles, Califor-
nia, for the defendants-appellees.


                          OPINION

NELSON, Senior Circuit Judge:

   After an airplane was damaged in a runway accident,
Appellant United States Aviation Underwriters, Inc.
(“USAU”) indemnified the owner of the aircraft and brought
a subrogation claim against Appellees Nabtesco Corporation
and Nabtesco Aerospace, Inc. (“Nabtesco”). USAU alleged
that the accident resulted from a defective component part, an
actuator, manufactured by Nabtesco. The district court
granted summary judgment to Nabtesco, holding that USAU’s
action was barred by the passage of the eighteen-year statute
of repose set forth in the General Aviation Revitalization Act
of 1994 (“GARA”), Pub. L. No. 103-298, 108 Stat. 1552
(codified at 49 U.S.C. § 40101 notes). USAU appealed, argu-
ing that the statute of repose ran not from the delivery date of
      UNITED STATES AVIATION UNDERWRITERS v. NABTESCO 11967
the aircraft in which the actuator was installed originally, but
rather the delivery date of the aircraft that experienced the
accident (“accident aircraft”). We affirm the order of the dis-
trict court and we hold that the statute of repose began to run
from the date that the component part, along with the aircraft
in which it was installed originally, was delivered to its first
purchaser.

   FACTUAL AND PROCEDURAL BACKGROUND

   On August 17, 2009, at an airport near Long Beach, Cali-
fornia, a Cessna Citation 560 aircraft (“Cessna 560”) was
damaged when the nose landing gear collapsed during land-
ing. The collapse allegedly was caused by a defect in the nose
landing gear actuator, which is a motor used to extend and
retract a plane’s front wheels and shock absorbers during
takeoff and landing.

   The particular nose landing gear actuator in this case, Actu-
ator 339, was manufactured in April 1990 and installed as a
new, original part on a different plane, a Cessna 550 aircraft,
on October 24, 1990. The Cessna 550 was delivered to its first
purchaser on October 30, 1990, more than eighteen years
before the accident. At some point after its delivery, the actua-
tor was removed from the Cessna 550 and overhauled by a
third party. On April 2, 2007, Actuator 339 was installed on
the plane that suffered the accident, the Cessna 560. That
plane had been delivered to its first purchaser on December
30, 1991, less than eighteen years before the accident.

   On May 13, 2010, USAU filed a subrogation claim against
Nabtesco for damage to the accident aircraft. The district
court granted summary judgment to Nabtesco, holding that
the delivery of the Cessna 550, the aircraft in which Actuator
339 was installed originally, triggered the start of GARA’s
eighteen-year statute of repose, GARA § 2(a)(1)(A), and that
USAU’s cause of action was therefore barred because it fell
outside that period. This appeal timely ensued.
11968 UNITED STATES AVIATION UNDERWRITERS v. NABTESCO
   JURISDICTION AND STANDARD OF REVIEW

   The district court had diversity jurisdiction under 28 U.S.C.
§ 1332(a). We have jurisdiction to review the district court’s
final judgment pursuant to 28 U.S.C. § 1291. “We review de
novo a district court’s grant of summary judgment that was
based upon uncontested facts and a disputed construction of
a federal statute.” Blazevska v. Raytheon Aircraft Co., 522
F.3d 948, 951 (9th Cir. 2008).

                        DISCUSSION

   [1] Because it is undisputed that this action arises from an
accident involving a general aviation aircraft, GARA applies.
GARA § 2(a). “In GARA, Congress established an 18-year
statute of repose for civil actions against manufacturers of
general aviation aircraft and component parts.” Caldwell v.
Enstrom Helicopter Corp., 230 F.3d 1155, 1156 (9th Cir.
2000) (citing GARA §§ 2(a)(1), 3(3)). “Thus, if an accident
occurs . . . on the day after the GARA period runs, no action
whatsoever is possible.” Lyon v. Augusta S.P.A., 252 F.3d
1078, 1084 (9th Cir. 2001). GARA provides that, absent
exceptions not at issue in this appeal:

    [N]o civil action for damages for death or injury to
    persons or damage to property arising out of an acci-
    dent involving a general aviation aircraft may be
    brought against the manufacturer of the aircraft or
    the manufacturer of any new component, system,
    subassembly, or other part of the aircraft, in its
    capacity as a manufacturer if the accident occurred
    —

    (1)   after the applicable limitation period beginning
          on—

          (A)   the date of delivery of the aircraft to
                its first purchaser or lessee, if deliv-
        UNITED STATES AVIATION UNDERWRITERS v. NABTESCO 11969
                  ered directly from the manufacturer;
                  or

            (B)   the date of first delivery of the aircraft
                  to a person engaged in the business of
                  selling or leasing such aircraft; or

      (2)   with respect to any new component, system,
            subassembly, or other part which replaced
            another component, system, subassembly, or
            other part originally in, or which was added to,
            the aircraft, and which is alleged to have
            caused such death, injury, or damage, after the
            applicable limitation period beginning on the
            date of completion of the replacement or addi-
            tion.

GARA § 2(a). The term “general aviation aircraft” is defined
as follows:

      [A]ny aircraft for which a type certificate or an air-
      worthiness certificate has been issued by the Admin-
      istrator of the Federal Aviation Administration,
      which, at the time such certificate was originally
      issued, had a maximum seating capacity of fewer
      than 20 passengers, and which was not, at the time
      of the accident, engaged in scheduled passenger-
      carrying operations . . . .

GARA § 2(c).

  [2] As sections 2(a)(1) and 2(a)(2) above outline,1 GARA
provides two different trigger dates for commencement of the
18-year period of repose. The first trigger date begins on “the
date of delivery of the aircraft to its first purchaser or lessee.”
  1
   Unless otherwise noted, all section references hereafter are to GARA.
11970 UNITED STATES AVIATION UNDERWRITERS v. NABTESCO
GARA § 2(a)(1)(A).2 The second trigger date, commonly
referred to as the “rolling trigger date,” occurs when a new
component, which is alleged to have caused the accident,
replaces an existing component of the aircraft or is added to
the plane. GARA § 2(a)(2). With respect to the latter, the dis-
trict court held that the installation of Actuator 339 in the sec-
ond plane in 2007 did not re-start the GARA clock because
the actuator was used, not new. USAU did not appeal this rul-
ing, so we need not address it here.

   [3] Thus, this appeal concerns the proper construction of
the first trigger date described in section 2(a)(1)(A). Specifi-
cally, USAU contends that the “date of delivery of the air-
craft” mentioned in section 2(a)(1)(A) refers to the date of
delivery of the accident aircraft in December 1991. If this is
correct, then the period of repose would not have expired yet
at the time of the accident, permitting this civil action to pro-
ceed. We hold that the statute is ambiguous as to whether
“aircraft” refers only to the indivisible delivered plane, or
whether it also includes by reference the component parts of
the plane. However, our analysis of the legislative history
reveals that Congress intended for the latter definition to
apply. Thus, under these circumstances, the “date of delivery
of the aircraft” points to the delivery date of the actuator to
its first purchaser.

I.       Text of GARA § 2(a)

  In the task of statutory interpretation, “our purpose is
always to discern the intent of Congress.” Amalgamated
Transit Union Local 1309, AFL-CIO v. Laidlaw Transit
Servs., Inc., 435 F.3d 1140, 1146 (9th Cir. 2006) (order). We
begin with the language of the statute. See United States v.
     2
   The first trigger date may also begin on “the date of the first delivery
of the aircraft to a person engaged in the business of selling or leasing
such aircraft.” GARA § 2(a)(1)(B). However, this provision does not
apply to this case.
       UNITED STATES AVIATION UNDERWRITERS v. NABTESCO 11971
Ron Pair Enters., Inc., 489 U.S. 235, 241 (1989). As we have
explained:

    To determine the plain meaning of a statutory provi-
    sion, we examine not only the specific provision at
    issue, but also the structure of the statute as a whole,
    including its object and policy. If ambiguity exists,
    we may use legislative history as an aid to interpreta-
    tion.

Levi Strauss & Co. v. Abercrombie & Fitch Trading Co., 633
F.3d 1158, 1171 (9th Cir. 2011) (citations omitted); see also
K Mart Corp. v. Cartier, Inc., 486 U.S. 281, 291 (1988) (“In
ascertaining the plain meaning of [a] statute, the court must
look to the particular statutory language at issue, as well as
the language and design of the statute as a whole.”).

   Here, the pertinent language reads as follows: “[N]o civil
action for damages . . . arising out of an accident involving
a general aviation aircraft may be brought against the manu-
facturer of the aircraft . . . if the accident occurred — (1) after
the applicable limitation period beginning on — (A) the date
of delivery of the aircraft to its first purchaser or lessee[.]”
GARA § 2(a)(1)(A).

   [4] We hold that the “date of the delivery of the aircraft”
in § 2(1)(A) refers to the accident aircraft, including its con-
stituent parts. This “date of delivery” is not necessarily a sin-
gle date but can encompass different dates for the various
component parts of the aircraft depending on when the parts
were installed and whether those parts were new or used at
the time of installation.

   USAU presumes without explanation that the term “air-
craft” means only the indivisible finished plane and not its
constituent parts. Thus, given that “the aircraft” refers to the
accident aircraft, USAU maintains that the limitation period
commenced upon the delivery date of the completed Cessna
11972 UNITED STATES AVIATION UNDERWRITERS v. NABTESCO
560 in December 1991. If this is correct, the period of repose
would not have expired yet at the time of the accident. More-
over, under USAU’s formulation, GARA does not even pro-
tect Nabtesco because it was neither the “manufacturer of the
[accident] aircraft” nor the “manufacturer of any new compo-
nent . . . part of the aircraft,” but rather the manufacturer of
a used component part. GARA § 2(a). In other words, under
this narrow definition of “aircraft,” GARA would provide a
statute of repose to manufacturers of whole aircrafts and new
component parts, but not used component parts.

   [5] We emphasize, however, that this atomistic definition
of “aircraft” is not compelled by the plain meaning of the stat-
ute. As an initial matter, the “language and design of the stat-
ute as a whole,” K Mart, 486 U.S. at 291, conflict with
USAU’s approach. For example, this interpretation is incom-
patible with another section of the statute, which defines the
“limitation period” to mean “18 years with respect to general
aviation aircraft and the components, systems, subassemblies,
and other parts of such aircraft.” GARA § 3(3). The absence
of any qualifying clause evinces Congress’s intent that
GARA’s period of repose should apply with equal force to all
the component parts of an aircraft involved in an accident,
regardless of whether they were new or used when installed.

   Further, the object and policy of the statute militate against
the notion that Congress intended for the statute of repose to
extend to manufacturers of whole aircrafts and new parts, but
not used parts. As we have recognized previously, Congress
enacted GARA because it was “deeply concerned about the
enormous product liability costs suffered by manufacturers.”
Blazevska, 522 F.3d at 951 (internal quotation marks and cita-
tion omitted). It feared that “manufacturers were being driven
to the wall because . . . of the long tail of liability attached to
those aircraft, which could be used for decades after they
were first manufactured and sold.” Lyon, 252 F.3d at 1084
(citation omitted). Thus, the purpose behind enacting GARA
— to relieve manufacturers’ burdens of liability costs over a
      UNITED STATES AVIATION UNDERWRITERS v. NABTESCO 11973
long period of time — applies equally well to the manufactur-
ers of general aviation aircraft as to the manufacturers of the
parts therein, used or new. In light of this objective, it is
highly unlikely that Congress intended for the statute of
repose to protect all manufacturers except those of used parts.
On the contrary, it is far more likely that Congress meant
what it said when it defined the limitation period to embrace
general aviation aircraft and all their component parts.
Because USAU’s interpretation would frustrate this purpose,
we are reluctant to adopt its narrow definition of “aircraft.”

   In fact, nothing in the statute suggests that “aircraft” must
mean only the indivisible assembled product. GARA defines
“aircraft” in broad terms to encompass “any contrivance
invented, used, or designed to navigate, or fly in, the air.”
GARA § 3(1) (citing 49 U.S.C. § 40102(a)(6)). The statute is
silent as to whether an “aircraft” includes its constituent parts.
It stands to reason, though, that the manufacturer of the
engine or cockpit is as much a “manufacturer of the aircraft”
as the maker of the wings or the rudder. If there is any distinc-
tion among them, the statute does not say so. Thus, it is more
natural to construe “the aircraft” to mean the aircraft includ-
ing its component parts.

   [6] Moreover, this broader definition comports with the
language and design of the statute as a whole. Applying this
construction, section 2(a) extends GARA’s statute of repose
to “the manufacturer of the [accident] aircraft,” including the
manufacturer of any of its component parts, used or new.
First, this effectuates Congress’s goal of protecting all manu-
facturers from the burdens of protracted liability. Second,
interpreting “aircraft” broadly in section 2(a) gives proper
effect to section 3(3), which expressly defines the limitation
period to cover aircraft and all their component parts. By
adopting a construction of “aircraft” that hews to the statutory
definition, reflects the statutory language as a whole, and pro-
motes the intent of Congress, we best fulfill our charge “to
understand the statute ‘as a symmetrical and coherent regula-
11974 UNITED STATES AVIATION UNDERWRITERS v. NABTESCO
tory scheme’ and to ‘fit, if possible, all parts into a . . . harmo-
nious whole.’ ” Am. Bankers Ass’n v. Gould, 412 F.3d 1081,
1086 (9th Cir. 2005) (quoting Food & Drug Admin. v. Brown
& Williamson Tobacco Corp., 529 U.S. 120, 133 (2000)).

   We realize, however, that this interpretation is not unassail-
able. For example, if Congress meant the term “aircraft” to
include its component parts, then the statute appears to be
redundant when it defines the limitation period “with respect
to general aviation aircraft and the components, systems, sub-
assemblies, and other parts of such aircraft.” GARA § 3(3)
(emphasis added). Be that as it may, this construction is still
preferable in that it avoids the disjointed reading of section
2(a) advocated by Nabtesco, while giving much fuller consid-
eration to section 3(3) than USAU’s interpretation affords. As
such, we have no difficulty concluding that this interpretation
is as reasonable as any. Thus, at a minimum, we may safely
conclude that the statute is ambiguous as to how to construe
“the aircraft” in section 2(a)(1)(A). “Where [a statute’s] lan-
guage is not dispositive, we look to the congressional intent
revealed in the history and purposes of the statutory scheme.”
See United States v. Buckland, 289 F.3d 558, 565 (9th Cir.
2002) (en banc) (amended) (internal quotation marks and cita-
tion omitted).

II.   GARA’s Legislative History

   Our examination of the legislative history confirms our
interpretation that the term “the aircraft” in section 2(a)(1)(A)
refers to the accident aircraft including any component parts.
As we explained above, Congress enacted GARA to alleviate
“the problem of excessive liability costs for general aviation
aircraft manufacturers.” H.R. Rep. No. 103-525, pt. I (1994),
reprinted in 1994 U.S.C.C.A.N. 1638, 1994 WL 235994. In
so doing, Congress made plain that the statute of repose was
designed to protect manufacturers of aircraft and of compo-
nent parts alike. Indeed, every Congressional report in the leg-
islative record expresses this intent.
      UNITED STATES AVIATION UNDERWRITERS v. NABTESCO 11975
   For instance, in recommending passage of S. 1458, the bill
that would become GARA, the Senate Commerce, Science,
and Transportation Committee issued a report in which it
described the problem of high liability costs facing manufac-
turers. It then explained that “[t]he reported bill responds to
this problem by enacting a statute of repose for aircraft and
component manufacturers.” S. Rep. No. 103-202 (1993),
1993 WL 484770 at *3-4 (emphasis added).

   Similarly, when the House Public Works and Transporta-
tion Committee next recommended passage of S. 1458, it
explained the Act as follows:

    Under this provision, no civil action can be brought
    against a manufacturer for damages for death or
    injury arising out of an accident involving at [sic]
    general aviation aircraft more than 18 years after the
    aircraft is first delivered to a purchaser. The statute
    also applies to manufacturers of parts or compo-
    nents used in general aviation aircraft.

H.R. Rep. No. 103-525, pt. I (1994), reprinted in 1994
U.S.C.C.A.N. 1638, 1994 WL 235994 (emphasis added).

   On the heels of the report above, the House Judiciary Com-
mittee also voiced its support of the bill, albeit with an
amendment that principally provided for tiered limitation
periods depending on the type of engine installed in the acci-
dent aircraft. H.R. Rep. 103-525(II) (June 24, 1994), reprinted
in 1994 U.S.C.C.A.N. 1644, 1994 WL 422719. At bottom, the
Judiciary Committee shared the understanding that GARA
would protect manufacturers of the aircraft’s component
parts:

    In essence, the bill acknowledges that, for those gen-
    eral aviation aircraft and component parts in service
    beyond the statute of repose, any design or manufac-
    turing defect not prevented or identified by the Fed-
11976 UNITED STATES AVIATION UNDERWRITERS v. NABTESCO
      eral regulatory process by then should, in most
      instances, have manifested itself. The bill thus makes
      clear that, once a general aviation aircraft or compo-
      nent part crosses the specified age threshold, and
      unless one of the specified exceptions applies, the
      possibility of any act or omission on the part of its
      manufacturer in its capacity as a manufacturer —
      including any defect in the aircraft or component
      part — ceases to be material or admissible in any
      civil action . . . .

H.R. Rep. 103-525, pt. II (1994), reprinted in 1994
U.S.C.C.A.N. 1644, 1994 WL 422719 (emphasis added).

   Furthermore, contemporaneous statements by members of
Congress bolster the conclusion that Congress intended the
statute of repose to apply to manufacturers of used component
parts.3 For example, Representative Glickman, the chief spon-
sor of the legislation, expressly noted that component parts
“are covered under the bill.” 140 Cong. Rec. H4998, H5001
(daily ed. June 27, 1994). The Congressman elaborated that
component parts are bound by the same limitation period as
the aircraft on which they were first installed, such that “a
used propeller which has 3 years left on its applicable limita-
tion period would still have only 3 years if installed in its used
condition[.]” Id.

   Moreover, upon signing GARA into law, President Clinton
stated that GARA “is intended to give manufacturers of gen-
eral aviation aircraft and related component parts some pro-
tection from lawsuits alleging defective design or
manufacture after an aircraft has established a lengthy record
  3
    While comments by legislators are generally less authoritative than
official committee reports, see In re Kelly, 841 F.2d 908, 912 n.3 (9th Cir.
1988), they nonetheless may be persuasive authority, see Fed. Election
Comm’n v. Sailors’ Union of Pac. Political Fund, 828 F.2d 502, 506-507
(9th Cir. 1987).
      UNITED STATES AVIATION UNDERWRITERS v. NABTESCO 11977
of operational safety . . . The Act establishes an 18-year stat-
ute of repose for general aviation aircraft and component
parts beyond which the manufacturer will not be liable in
lawsuits alleging defective manufacture or design.” Statement
by President Clinton, reprinted in 1994 U.S.C.C.A.N. 1654,
1994 WL 542760 at *1 (Aug. 17, 1994) (emphasis added).
Like the legislative history before it, the President’s statement
cuts against the notion that Congress intended to protect man-
ufacturers of aircraft and new component parts, but not manu-
facturers of used component parts.

   Undeterred, USAU contends that the legislative history
supports the opposite inference. Appellant seizes on a one-
word alteration between the original Senate bill, which
extended the statute of repose to “the manufacturer of any
component . . . part of the aircraft,” see S. Rep. No. 103-202
(1993), 1993 WL 484770 at *6-7, and the final legislation,
which reads, “the manufacturer of any new component . . .
part of the aircraft.” GARA §§ 2(a), 2(a)(2). In USAU’s view,
this emendation reflects Congress’s intent that the statute of
repose should not cover the manufacturers of used component
parts.

   This argument unravels, however, when examined in the
context of the legislative record accompanying the amend-
ment in question. The House Judiciary Committee issued its
official report on June 24, 1994, to introduce and explain this
amendment, and conspicuously absent from the document is
any suggestion that the committee’s purpose was to exclude
a particular subset of manufacturers. H.R. Rep. 103-525, pt.
II (June 24, 1994), reprinted in 1994 U.S.C.C.A.N. 1644,
1994 WL 422719. Rather, the report explains the “any new
component” provision in this way:

    Section 2(a)(2) specifies that the applicable statute of
    repose with regard to component parts runs from the
    date of the completion of the replacement or addition
    of the component. The statute of repose for compo-
11978 UNITED STATES AVIATION UNDERWRITERS v. NABTESCO
    nent parts applies on a “rolling” basis. For example,
    if the original piston engine is replaced, the new pis-
    ton engine would have a 15-year statute of repose
    commencing with its replacement.

Id. Three days after the report was issued, Representative
Glickman clarified that “a used propeller which has 3 years
left on its applicable limitation period would still have only
3 years if installed in its used condition.” 140 Cong. Rec.
H4998, H5001 (daily ed. June 27, 1994). Viewed in context,
Congress’s reasons for adding the word “new” are plain: it
wished to ensure that the “rolling” period of repose could only
be triggered by the replacement or addition of a new compo-
nent part, as opposed to a used component part. Without this
amendment, the replacement or addition of any used compo-
nent part would have reset the rolling limitation period under
§ 2(a)(2), thus exposing the part manufacturer to a whole new
period of liability. In short, USAU’s argument proves exactly
the opposite of what it claims: by adding the word “new,”
Congress reified the principle that the applicable limitation
period for a used component part is permanently linked to the
delivery date of that component part to its first purchaser.

   [7] In sum, the legislative history reassures us that Con-
gress intended for the statute of repose in GARA to extend to
manufacturers of used component parts in the accident air-
craft. Consistent with this purpose, we interpret “the aircraft”
to mean the accident aircraft or its component parts. Accord-
ingly, where, as here, the damage arises from an allegedly
defective used component part, the applicable limitation
period commences with the delivery date of the used part to
its first purchaser. GARA § 2(a)(1)(A).

   [8] Applying this construction, Nabtesco was a manufac-
turer of the accident aircraft or its component parts because it
manufactured the nose landing gear actuator in the Cessna
560. GARA § 2(a). Thus, GARA applies to Nabtesco. It also
follows that the applicable limitation period began on the date
      UNITED STATES AVIATION UNDERWRITERS v. NABTESCO 11979
of delivery of Actuator 339 to its first purchaser in October
1990, more than eighteen years before the accident. GARA
§ 2(a)(1)(A). Because the accident occurred after the statute
of repose had run, USAU’s claim is barred and the district
court properly granted summary judgment to Nabtesco.

                      CONCLUSION

   For the foregoing reasons, we AFFIRM the district court’s
final judgment.

  AFFIRMED.